El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Doña Lorenza Peña Yda. de Balbás falleció en 1949. A tenor con el artículo 5 de la Ley núm. 99 de 1925 (pág. 791), según quedó enmendado por la Ley núm. 303, Leyes de Puerto Rico, 1946 ((1) pág. 783), el peticionario, heredero de ella, remitió al Tesorero una notificación jurada conte-niendo la descripción de los bienes de la finada y la valora-ción que a su juicio tenían los mismos. El 9 de mayo de 1950 el Tesorero notificó al peticionario una contribución de herencia de $52,016.57 a base de una valoración de los bienes ascendente a $184,161.13. El Tesorero declaró con lugar una moción de reconsideración radicada por el peti-cionario y luego de la correspondiente vista notificó a éste el 24 de octubre de 1950 una contribución de $49,885.12, basada en una valoración de $177,100.35.
El 24 de noviembre de 1950, el peticionario radicó que-rella ante el Tribunal de Contribuciones alegando en detalle que los diversos bienes de la herencia tenían una valoración menor que la fijada por el Tesorero. Éste solicitó la deses-timación de la querella por el fundamento de que el Tribunal de Contribuciones carecía de jurisdicción ya que el con-tribuyente no había pagado aquella parte de la contribución con la cual estaba conforme, de acuerdo con las disposicio-nes del artículo 2-A(4) de la Ley núm. 235, Leyes de Puerto Rico, 1949 ((1) pág. 733). (1) El Tribunal de Contribu-*246ciones declaró con lugar la moción de desestimación y para revisar su decisión expedimos auto de certiorari.
 El contribuyente no alega que no adeuda contribución alguna. Es obvio de la faz de la querella que el único propósito de su recurso es obtener una reducción de la contribución impuéstale, estableciendo una valoración menor que la fijada por el Tesorero a la herencia. Por consiguiente el peticionario venía obligado, según se lo exigen las claras disposiciones del artículo 2-A(4), a informar lo que él creía que era el valor razonable, hacer la correspondiente ópera-*247ción aritmética para calcular la contribución sobre dicha base y pagar aquella parte de la contribución con la cual estuviera conforme. El no hacerlo así en este caso impidió que el Tribunal de Contribuciones adquiriera jurisdicción. Sólo nos resta añadir que el artículo 2-A(4) es sencilla-mente una reexposición de la ley que sobre este asunto exis-tía anteriormente. Del Toro v. Tribunal Contribuciones, 65 D.P.R. 63.

La sentencia del Tribunal de Contribuciones será con-firmada.


“Artículo 2. — Recursos de los Contribuyentes:
“A. — Apelación de las Determinaciones del Tesorero de Puerto Rico. —Cuando un contribuyente no estuviere conforme con una determinación notifieádale por el Tesorero de Puerto Rico y tuviere derecho por ley a apelar de ella para ante el Tribunal de Contribuciones de Puerto Rico, *246deberá hacerlo en la forma, dentro del término y previo el cumplimiento de los requisitos siguientes:
“4.- — Contribución Sobre Herencias y Donaciones.
“De una determinación final del Tesorero de Puerto Rico, notificada en la forma provista en el Artículo 7 de la Ley núm. 99 de 29 de agosto de 1925, pagando la parte de la contribución con la cual estuviere con-forme el contribuyente, y radicando su demanda en el Tribunal de Con-tribuciones de Puerto Rico en la forma dispuesta por la Ley que crea dicho Tribunal, dentro del término de treinta (30) días, a partir de la fecha del depósito en el correo de la notificación de la determinación final del Tesorero de Puerto Rico; Disponiéndose, que tanto el término de treinta (30) días para recurrir ante el Tribunal de Contribuciones de Puerto Rico como el pago dentro de dicho término de la parte de la contribución con la cual estuviere conforme el contribuyente, se con-siderarán de earácter jurisdiccional.”
El artículo 7 de la Ley núm. 99 de 1925, según quedó enmendado por la Ley núm. 233, Leyes de Puerto Rico, 1949, prescribe en parte como sigue:
“El Tesorero notificará por correo certificado al administrador, alba-cea, fideicomisario, o donatario, según sea el caso, la valoración de los expresados bienes y la contribución que determinare, y cualquiera de ellos podrá dentro de los treinta (30) días de la fecha del depósito de dicha notificación en el correo o dentro de la prórroga quo a tales fines le conceda el Tesorero, solicitar de éste, por escrito, reconsideración y vista administrativa sobre el asunto, exponiendo en su solicitud los fun-damentos que tuviere para ello. Si no se solicitare reconsideración en la forma y dentro del término aquí dispuesto, o si habiéndose solicitado, el Tesorero confirmare en todo o en parte la valoración y contribución determinadas y notificadas, éste notificará su determinación final al admi-nistrador, albacea, fideicomisario, o donatario, según, sea el caso, por correo certificado, y cualquiera de ellos podrá apelar de dicha determi-nación final para ante el Tribunal de Contribuciones de Puerto Rico en la forma, dentro del término y previo el cumplimiento de los requisitos dispuestos por ley.”